Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 7/25/22 is acknowledged.

Claim Objections
Claim 162 is objected to because of the following informalities: it does not further limit claim 159.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 169 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 169 recites “the enzyme or enzymatic component”. The claim lacks sufficient antecedent basis for this limitation. (It appears that claim 169 was intended to depend from claim 168, which would have provided the proper antecedent basis.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 159-160, 162, 163, 164, 165, 166, 167, 168, 171, 172, 173, 174, 175, 176, 177, 178, 179, 181, and 183  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by 20110275061 (Weidemaier).
Applicant’s claim 159 recites: 
“A kit containing ingredients sufficient for performing a number of assays for detecting at least one analyte molecule or particle, comprising:
beads having an average diameter between about 0.1 micrometer and about 10 micrometers;
wherein the beads have a binding surface having affinity for the at least one type of analyte molecule or particle; and 
wherein a total number of the beads having a binding surface having affinity for the at least one type of analyte molecule or particle provided in the kit is equal to the number of assays, multiplied by between about 10,000 and about 1,000,000, such that number o beads per assay is between about 10,000 and about 1,000,000.”

The following disclosure by Weidemaier is considered by Examiner to be relevant to Applicants claims.
“In some embodiments, the presently disclosed subject matter provides liquid-based assays including magnetic capture particles having attached thereto a binding member having an affinity for one or more analytes of interest and SERS-active nanoparticles, also having attached thereto a binding member having an affinity for the one or more analytes of interest.  When contacted with a biological sample containing one or more analytes, a magnetic capture particle-analyte-SERS-active nanoparticle complex is formed.  The magnetic properties of the magnetic capture particles can be used to localize 
the magnetic capture particle-analyte-SERS-active nanoparticle complex in a predetermined area within an assay vessel for detecting the SERS signal.” Paragraph 0003 (emphasis added).
 	“In other embodiments, the presently disclosed subject matter provides a magnetic capture/liquid-based assay incorporating a reference label.  In such embodiments, magnetic particles used for the magnetic pull-down are labeled with a reference label capable of producing a detectable signal, in addition to the binding member specific to the analyte of interest.  The signal emitted by the SERS-active nanoparticle of the magnetic capture particle-analyte-SERS-active nanoparticle complex can be referenced to that of the reference label attached to the magnetic capture particle to compensate for variations in pellet size, shape, or positioning.” Paragraph 0004 (emphasis added).
 	“In some embodiments, the presently disclosed subject matter provides composite nanostructures, including a composite structure, referred to herein as a "satellite" structure, comprising a plurality of signal-bearing particles, e.g., nanoparticles, bound to a core particle.  In other embodiments, a composite structure, referred to herein as a "core-shell" structure, which includes a core particle, an active material, such as a Raman-active material, surrounding the core particle, and one or more shells, such as a metal shell, surrounding the active material is provided.  The presently disclosed satellite and core-shell structures can be used to amplify or otherwise enhance a signal in an assay, such as a SERS assay.” Paragraph 0008 (emphasis added).
“In some embodiments, the presently disclosed subject matter provides diagnostic assays for determining the presence or amount of an analyte or ligand of interest in a biological sample.  Accordingly, in some embodiments, the presently disclosed subject matter provides assay methods, compositions, systems, instruments, and kits for performing diagnostic assays using SERS-active nanoparticles. Paragraph 0041 (emphasis added).
	““The sample collection container, for example, a blood collection tube, can be shipped to the user with the detection reagent disposed therein.  Alternatively, the user can select a suitable detection reagent and introduce the detection reagent into the collection device before collecting the sample specimen.  Further, the presently disclosed subject matter can include a kit comprising one or more of a sample collection container, such as a blood collection tube, one or more reagents, such as one or more detection reagents comprising nanoparticles having a SERS-active reporter molecule attached thereto, magnetic capture particles, and individual components thereof.  Such kits can include any number of the components of the assay, including, but not limited to, multiple reporter molecules or multiple specific binding members either attached to a nanoparticle or packaged separately therefrom. Paragraph 0196 (emphasis added).
	‘The presently disclosed subject matter provides composite nanostructures, including a composite structure, referred to herein as a "satellite" structure, comprising a plurality of signal-bearing particles, e.g., nanoparticles, bound to a core particle, and a composite structure, referred to herein as a "core-shell" structure, which includes a core particle, an active material, such as a Raman-active material, surrounding the core particle, and one or more shells, such as a metal shell, surrounding the active material.  The presently disclosed satellite and core-shell structures can be used to amplify or otherwise enhance a signal in an assay, such as a SERS assay.” Paragraph 0165 (emphasis added).
	“Accordingly, in some embodiments, the presently disclosed subject matter provides a method for performing an assay, the method comprising: providing at least one of a satellite structure, a core-shell structure, or combinations thereof; contacting the satellite structures and/or core-shell structures with a sample suspected of containing one or more target analytes, and performing a detection step to determine the presence or absence of the one or more target analytes in the sample. Paragraph 0166 (emphasis added).
 	More particularly, in one embodiment, signal enhancement can be achieved by providing a composite structure having a plurality of signal-bearing satellites (e.g., nanoparticles) bound to a core particle (e.g., a microparticle) such that the resulting composite satellite structure is capable of generating multiple signals.  Thus, the satellite structure can improve the detection of analytes within an assay, such as for samples having a lower concentration of analytes. Paragraph 0167 (emphasis added).
 	According to various aspects of the presently disclosed subject matter, the satellite particles can be metal, semiconductor, organic, and/or inorganic nanoparticles.  Similarly, the core particle can be magnetic, silica, metal (e.g., gold), or organic microparticles or nanoparticles.  The satellite and core particles can be spherical or non-spherical in shape.  The satellite particles can be bound to each core particle using electrostatic, covalent, or van der Waals forces.  In addition, the satellite particles typically comprise a reporter molecule, such as fluorescent, Raman-active, or enzyme reporter molecules which facilitates detection.  The satellite particles and/or the at least one core particle can have further molecules bound thereto, such as antibodies, nucleic acid probes, or blocking agents. Paragraph 0168 (emphasis added). 
“It is understood that satellite structure 1400 described herein can be used to detect any number of analytes.  The term "analyte" is not meant to be limiting and can be any molecule of interest such as a protein, nucleic acid, or metabolite….” Paragraph 0174 (emphasis added).
	“Any number of nanoparticles 1412 can be bound to microparticle 1414, although the precise number of nanoparticles can be dictated by the particular experiment being performed.  For example, it can be possible to obtain satellite structure 1400 having a uniform and maximum distribution of nanoparticles 1412 to microparticle 1414 by optimizing the ratio of the particles and mixing conditions during the reaction.  Furthermore, nanoparticles 1412 and microparticle 1414 can be of various sizes and configurations depending on the analyte to be detected, such as spherical or non-spherical (e.g., nanorods) in shape.  For example, FIG. 14 shows a transmission electron microscopy image, wherein nanoparticles 1412 and microparticle 1414 are spherical in shape, and the nanoparticles are 40 nm in diameter [Examiner notes that 40 nm = 0.04 microns] and the microparticle is 1 .mu.m in diameter.  In addition, microparticle 1414 can be submicron (e.g., 0.5 .mu.m) in diameter.” Paragraph 0177 (emphasis added).
	“Further, nanoparticles 1412 and/or microparticle 1414 can be labeled with a species, such as organic or inorganic compounds, polymers, proteins, receptors, antibodies, nucleic acid probes, and blocking agents, to enhance or facilitate the binding event with the analyte or facilitate the binding event with the analyte or to prevent undesired interactions.  Exemplary blocking agents include albumin, casein, polyvinyl alcohol, poly (ethylene glycol), and gammaglobulin. Paragraph 0178.
 	“Various detection techniques can be used to detect one or more analytes of interest via satellite structure 1400, e.g., fluorescence or Raman spectrometry.  To perform the detection, at least one binding event typically exists between satellite structure 1400 and an analyte (e.g., via a sandwich as described below).  Amplification of the signal results from each of a plurality of nanoparticles 1412 generating multiple signals based on a single binding event, rather than a single nanoparticle generating only one signal from that binding event. Paragraph 0179 (emphasis added).
 	“FIG. 16A illustrates sandwich assay 1600 according to another embodiment of the presently disclosed subject matter.  Assay 1600 includes assay vessel 1628 containing a plurality of satellite structures 1610, analytes 1616, and beads 1630.  Beads 1630 can be a magnetic, semiconductor, or metallic material that are capable of being attracted by a magnetic field, or can be structures that otherwise facilitate separation/enrichment, e.g., via gravity or centrifugation.  There can be any number of beads 1630 depending on the number of satellite particles 1610 and analytes 1616, and the beads can be any size and configuration capable of sandwiching an analyte between the bead and a satellite structure.  For example, according to one exemplary embodiment, which is not meant to be limiting, sandwich assay 1600 can include about 1,000 to 100,000 beads 1630, about 1,000 to 100,000 satellite structures 1610 per assay, and about 50 to 10,000 nanoparticles 1612 per microparticle.  In addition, beads 1630 can have located thereon species such as antibodies, nucleic acid probes, blocking agents, or the like. Paragraph 0181 (emphasis added).
As to claim 159 Weidemaier discloses the limitations as follows: 
A kit [paras. 0041, 0196] containing ingredients sufficient for performing a number of assays [paras. 0166, 0179] for detecting at least one analyte molecule or particle, comprising:
beads having an average diameter between about 0.1 micrometer and about 10 micrometers [para. 0177, nanoparticles or alternatively microparticles];
wherein the beads have a binding surface having affinity for the at least one type of analyte molecule or particle [paras. 0168, 0178]; and 
wherein a total number of the beads having a binding surface having affinity for the at least one type of analyte molecule or particle provided in the kit is equal to the number of assays, multiplied by between about 10,000 and about 1,000,000, such that number of beads per assay is between about 10,000 and about 1,000,000 [para. 0181, regarding beads or satellite structures (i.e., nanoparticles, para. 165)].
	As to claim 160, see paragraph 0177 regarding nanoparticles or alternatively microparticles.
	 As to claims 162 and 173, see paragraph para. 0181, regarding beads or satellite structures (i.e., nanoparticles, para. 165)].
	As to claims 163, 174, see paragraph 0177 regarding the microparticle.
	As to claims 164, 175, see paragraphs 0091, 0092, and 0174 disclosing protein analytes.
	As to claims 165, 166, 176, 177, see paragraphs 0168 and 0179.
	As to claims 167, 178, see paragraphs 0051, 077, 0117.
	As to claims 168, 179, see paragraph 0117.
	As to claim 171, 183, the beads (discussed above in claim 159) are considered to be provided in a separate aliquot since they are provided in a kit (discussed above in claim 159).
As to claim 172, see paragraph 0181.
As to claim 181, see paragraphs 0168, 0178, and 0181.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 169 and 180 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidemaier (US 20110275061) in view of Lyerla (US 20120180149).
	As to claims 169, Weidemaier teaches the following:
	“the satellite particles typically comprise a reporter molecule, such as fluorescent, Raman-active, or enzyme reporter molecules which facilitates detection.  The satellite particles and/or the at least one core particle can have further molecules bound thereto, such as antibodies, nucleic acid probes, or blocking agents.” Paragraph 0168 (emphasis added). 
	Conventional enzyme-linked immunosorbent assay (ELISA) immunoassays are also discussed in paragraph 0117 (emphasis added).
	However Weidemaier does not disclose that the enzyme reporter molecule is horseradish peroxidase.
Lyerla however teaches the following.
“A preferred assay format for the present invention is the enzyme-linked immunosorbent assay (ELISA) format.  ELISA is a highly sensitive technique for detecting and measuring antigens or antibodies in a solution in which the solution is run over a surface to which immobilized antibodies specific to the substance have been attached, and if the substance is present, it will bind to the antibody layer, and its presence is verified and visualized with an application of antibodies that have been tagged or labeled so as to permit detection.  ELISAs combine the high specificity of antibodies with the high sensitivity of enzyme assays by using antibodies or antigens coupled to an easily assayed enzyme that possesses a high turnover number such as alkaline phosphatase (AP) or horseradish peroxidase (HRP), and are very useful tools both for determining antibody concentrations (antibody titer) in sera as well as for detecting the presence of antigen.” Paragraph 0036.
It would have been obvious to one of ordinary skills in the art to use horseradish peroxidase as the specific enzyme reporter in the Weidemaier invention since horseradish peroxidase is a known enzyme used in the art as shown by Lyerla.


Claims 170, 182, and 184 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidemaier (US 20110275061) and Lyerla (US 20120180149) and further in view of Palsson (US  20040002154).
Weidemaier in view Lyerla has been discussed above regarding claims 159 and 169. Additionally, use of a fluorescent dye compound on the beads is disclosed at paragraphs 0168, 0178, and 0181. Use of antibodies is disclosed on paragraphs 0168, 0178, and 0181. Detection of protein analytes is disclosed at paragraph 0174.
However, regarding claims 170 and 182, Weidemaier does not disclose that the kit includes second beads having the same limitations except with a binding surface having affinity for a different type of analyte molecule or particle.
Examiner notes that Weidemaier discloses that the microparticle is 1 .mu.m in diameter (paragraph 0177) which meets Applicant’s claim 159 diameter of 1 micron for the first beads and second beads.
However providing a second set of beads having a different capture affinity for a different analyte than the first set of beads would have been obvious to one skilled in the art as shown by Palsson. More specifically, Palsson teaches the following in paragraph 0144. 
“This example describes the use of physical entities having unique tags, or "unique tags" for multiplexed assays.  Beads of three different size are prepared in nominal sizes of 1, 3 and 10 microns.  These can be polystyrene beads.  These beads can be impregnated with a label of a particular color or be left transparent as they are produced.  Thus six unique parameter signatures are made, namely (1 micron, transparent), (3 micron, transparent), (10 micron, transparent), (1 micron, color), (3 micron, color), and (10 micron, color).  Each bead can then be attached to a probe, such as an oligonucleotide.  A mixture of these six beads can then be exposed to a liquid solution of complementary oligonucleotides labeled with fluorescent tags.  Thus six unique hybridization events can be detected simultaneously.” Para. 0144 (emphasis added).
“As used herein, the term "specific signature," when used in reference to a physical entity is intended to mean a detectable characteristic, or combination of detectable characteristics, of a physical entity that distinguishes it from other physical entities in a population of physical entities.  A physical entity having a specific signature is referred to herein as a "uniquely tagged physical entity." A physical entity can have a variety of characteristics that define or contribute to its specific signature.  As used herein, the term "parameter signature" is intended to mean a characteristic of a physical entity that defines or is an attribute of its specific signature.  A parameter signature can be, for example, size; shape; fluorescence lifetime, luorescence polarization, fluorescence absorption or fluorescence emission of a compound contained within or on a particle; positron emission, alpha, beta or gamma radiation emission; hydrophobicity; hydophilicity; chemical reactivity; density, concentration, or dye type, contained within or on a particle, or any other physical property of a particle that can be detected.  A dye type can include a dye that absorbs or emits a particular wavelength or color of visible light or fluorescence…”  Paragraph 0031.
Thus Palsson teaches that a second set of beads with a different label and different capture probe having an affinity for a different target can be provided for multiplexed assays. Providing a second set of beads in the Weidemaier invention would have required ordinary skills in the art since Palsson teaches that a second set of beads can be provided for multiplexed assays by providing the different sets of beads with a different label and different capture probe. One skilled in the art would have had reasonable expectation of success given that both Weidemaier and Palsson teach bead-based assays, including beads having a diameter in the same range.
As to claim 184, see paragraph 0181 of Weidemaier. Also, providing the number of beads per assay in the recited range is discussed above in Weidemaier (see discussion of claim 159).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 159-160, 162-168, 183 and 184 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chee (US 20070184456) in view of Weidemaier (US 20110275061). 
Chee discloses the following which are considered to be pertinent to Applicant’s claims, as will be discussed further below.
Chee discloses the following in paragraph 0008. 
 “In addition the invention provides a method of assembling a detector in a microfluidic device.  The method includes providing a microfluidic device comprising a first microchannel to allow fluid contact between a sample inlet port and a sample handling well, a second microchannel to allow fluid contact between said sample handling well and a detection inlet port, and a detection module comprising a substrate with a surface comprising discrete sites.  The method further includes flowing a fluid across the substrate.  The fluid comprises a population of microspheres comprising at least a first and a second subpopulation, wherein each subpopulation comprises a bioactive agent, whereby the beads flow across the discrete sites, and are deposited randomly in the discrete sites.  The method additionally includes reversing the flow of the fluid.” Paragraph 0008 (emphasis added).
“In this way, a number of target molecules are made, and transferred to a detection module, described below.  As is more fully outlined below, these reactions (that is, the products of these reactions) can be detected in a number of ways.  In general, either direct or indirect detection of the target products can be done.  "Direct" detection as used in this context, as for the other amplification strategies outlined herein, requires the incorporation of a label, either through the incorporation of the label in the amplification primers or by polymerase incorporation of labeled nucleotides into the growing strand.  Alternatively, indirect detection proceeds as a sandwich assay, with the newly synthesized strands containing few or no labels.  Detection then proceeds via the use of label probes comprising a fluorescent label; these label probes will hybridize either directly to the newly synthesized strand or to intermediate probes such as amplification probes.” Paragraph 0087 (emphasis added).
The detection modules of the present invention comprise an array substrate with a surface comprising discrete sites and a population of array microspheres (sometimes referred to herein as beads) distributed on the array surface.  The detection module of the microfluidic devices described herein are based on previous work comprising a bead-based analytic chemistry system in which beads, also termed microspheres, carrying different chemical functionalities are distributed on an array substrate comprising a patterned surface of discrete sites that can bind the individual microspheres.  The beads are generally put onto the substrate randomly, and thus several different methodologies can be used to "decode" the arrays.  In one embodiment, unique optical signatures are incorporated into the beads, generally fluorescent dyes, that could be used to identify the chemical functionality on any particular bead… Paragraph 0183 (emphasis added).
“In the detection module of the present invention, "decoding" can use optical signatures, decoding binding ligands that are added during a decoding step, or a combination of these methods.  The decoding binding ligands will bind either to a distinct identifier binding ligand partner that is placed on the beads, or to the bioactive agent itself, for example when the beads comprise single-stranded nucleic acids as the bioactive agents.  The decoding binding ligands are either directly or indirectly labeled, and thus decoding occurs by detecting the presence of the label…Paragraph 0185 (emphasis added).
 “Accordingly, the present invention provides detection modules comprising arrays comprising at least a first substrate with a surface comprising a plurality of assay locations.  By "array" herein is meant a plurality of candidate agents in an array format; the size of the array will depend on the composition and end use of the array.  Arrays containing from about 2 different bioactive agents (i.e. different beads) to many millions can be made, with very large fiber optic arrays being possible.  Generally, the array will comprise from two to as many as a billion or more, depending on the size of the beads and the substrate, as well as the end use of the array, thus very high density, high density, moderate density, low density and very low density arrays may be made.  Preferred ranges for very high density arrays are from about 10,000,000 to about 2,000,000,000, (with all numbers being per square centimeter) with from about 100,000,000 to about 1,000,000,000 being preferred.  High density arrays range about 100,000 to about 10,000,000, with from about 1,000,000 to about 5,000,000 being particularly preferred.  Moderate density arrays range from about 10,000 to about 100,000 being particularly preferred, and from about 20,000 to about 50,000 being especially preferred.  Low density arrays are generally less than 10,000, with from about 1,000 to about 5,000 being preferred.  Very low density arrays are less than 1,000, with from about 10 to about 1000 being preferred, and from about 100 to about 500 being particularly preferred.  In some embodiments, the compositions of the invention may not be in array format; that is, for some embodiments, compositions comprising a single bioactive agent may be made as well.  In addition, in some arrays, multiple substrates may be used, either of different or identical compositions.  Thus for example, large arrays may comprise a plurality of smaller substrates.” Paragraph 0187 (emphasis added). 
“The beads need not be spherical; irregular particles may be used.  In addition, the beads may be porous, thus increasing the surface area of the bead available for either bioactive agent attachment or tag attachment.  The bead sizes range from nanometers, i.e. 100 nm, to millimeters, i.e. 1 mm, with beads from about 0.2 micron to about 200 microns being preferred, and from about 0.5 to about 5 micron being particularly preferred, although in some embodiments smaller beads may be used.” Paragraph 0209 (emphasis added).
“In a preferred embodiment, each bead comprises a single type of bioactive agent, although a plurality of individual bioactive agents are preferably attached to each bead.  Similarly, preferred embodiments utilize more than one microsphere containing a unique bioactive agent; that is, there is redundancy built into the system by the use of subpopulations of microspheres, each microsphere in the subpopulation containing the same bioactive agent.  The numbers of beads for each subpopulation will vary.  Those of skill in the art will appreciate that the random distribution of the beads on the array substrate will generally follow a Poisson distribution, and thus any particular subpopulation will have the same number or a different number of beads on the array substrate.  Similarly, the redundancy of the array will vary with the application for which it is used.  Preferred embodiments have at least two beads of each subpopulation on the array, with from at least about three to about fifty being preferred, from about five to about twenty being preferred, and from about eight to about ten being particularly preferred.” Paragraph 0222 (emphasis added).
As to Applicant’s claims 159 and 160, Chee discloses:
beads having an average diameter between about 0.1 micrometer and about 10 micrometers (para. 0209);
wherein the beads have a binding surface having affinity for the at least one type of analyte molecule or particle (para. 0008 and 0187 disclosing bioactive agents); and 
wherein a total number of the beads having a binding surface having affinity for the at least one type of analyte molecule or particle provided in the kit is equal to the number of assays, multiplied by between about 10,000 and about 1,000,000, such that number of beads per assay is between about 10,000 and about 1,000,000 (para. 0187).
	However, Chee does not disclose that the beads are provided in a kit. 
Providing a kit containing the beads as recited in Applicant’s claim 159 requires ordinary
skills in the art since providing assay materials in a kit is known in the assay art, as shown by Weidemaier [see paras. 0041, 0196]. Examiner notes that the combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.)  Since use of a kit in the Chee invention is a mere combination of familiar elements and yields predictable results, it would have been obvious to one skilled in the art to provide such elements.
As to claim 162, see paragraph 0187 of Chee.
	As to claim 163, see paragraph 0209 of Chee.
As to claim 164, see paragraph 0016 of Chee.
As to claims 165-167, see paragraphs 0087 and 0183 of Chee.
As to claim 168, see paragraphs 0064 and 0086 of Chee.
As to claim 183, providing the beads of each assay in a separate aliquot requires ordinary skills in the art as it merely results in a predictable outcome as desirable in conveniently providing the necessary reagents for the assay.
As to claim 184, providing the number of beads per assay in the recited range is discussed above in Chee (see discussion of claim 159).


Claims 169-180, and 182 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chee (US 20070184456) in view of Weidemaier (US 20110275061), as applied to claim 159 above, and further in view of Lyerla (US 20120180149).
Chee in view of Weidemaier, discussed above, does not disclose that the enzyme reporter molecule is horseradish peroxidase.
Lyerla however teaches the following.
“A preferred assay format for the present invention is the enzyme-linked immunosorbent assay (ELISA) format.  ELISA is a highly sensitive technique for detecting and measuring antigens or antibodies in a solution in which the solution is run over a surface to which immobilized antibodies specific to the substance have been attached, and if the substance is present, it will bind to the antibody layer, and its presence is verified and visualized with an application of antibodies that have been tagged or labeled so as to permit detection.  ELISAs combine the high specificity of antibodies with the high sensitivity of enzyme assays by using antibodies or antigens coupled to an easily assayed enzyme that possesses a high turnover number such as alkaline phosphatase (AP) or horseradish peroxidase (HRP), and are very useful tools both for determining antibody concentrations (antibody titer) in sera as well as for detecting the presence of antigen.” Paragraph 0036.
It would have been obvious to one of ordinary skills in the art to use horseradish peroxidase as the label in the modified Chee invention since horseradish peroxidase is a known enzyme used in the art as shown by Lyerla.
Moreover, as to claim 170, Chee discloses use of second beads having a binding surface having affinity for a second analyte (see discussion above regarding claim 159). Also protein analytes are disclosed in paragraph 0016.
As to claim 171, the beads for each assay [which could be one assay] is considered to be in a separate aliquot [for example in its kit].
As to claim 172-174, see discussion of Chee above.
As to claim 175, see paragraph 0016 in Chee. 
As to claims 176-177, see paragraphs 0087 and 0183 of Chee.
As to claims 178, see paragraphs 0087 and 0183 of Chee.
As to claim 179, see paragraphs 0064 and 0086 of Chee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641